Appellant has forwarded to this Court a written communication purporting to be in his own handwriting and signed by him in which he prays for a rehearing and a reversal of the judgment of conviction. He sets out therein what he claims are the facts in the case, but we cannot consider it as a correct statement of the facts proven upon the trial of the case for two reasons: First, because it is not approved by the trial court; and second, because it was not filed within the time prescribed by law.
On his trial appellant was represented by counsel of his own selection who, upon conviction, gave notice of appeal and who had a statement of facts made by the court reporter, but it, as well as the bills of exception, was not filed within the time prescribed by law. Hence no questions were presented for review except the sufficiency of the indictment, and it seems to be in due and proper form.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.